FILED
                                                                                            Oct 11, 2018
                                                                                           10:14 AM(CT)
                                                                                        TENNESSEE COURT OF
                                                                                       WORKERS' COMPENSATION
                                                                                              CLAIMS




             TENNESSEE BUREAU OF WORKERS' COMPENSATION
            IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                             AT NASHVILLE

Anthony Frizzell,                                    )   Docket No. 2018-06-0636
            Employee,                                )
v.                                                   )
Tin Roof Acquisition Co., LLC,                       )   State File No. 87883-2018
            Employer,                                )
And                                                  )
ZNAT Insurance,                                      )   Judge Kenneth M. Switzer
           Carrier.                                  )


             EXPEDITED HEARING ORDER GRANTING TEMPORARY
              DISABILITY BENEFITS (DECISION ON THE RECORD)


       This case came before the Court on October 9, 2018, on Anthony Frizzell's
Request for Expedited Hearing based on the present record. Tin Roof agreed to this
review. The Court finds that it needs no additional information to make a decision on the
record without an in-person hearing. 1 The current issue is whether Mr. Frizzell is entitled
to temporary partial disability benefits and if so their duration. For the reasons below, the
Court holds he is entitled to benefits from January 25 through August 13, 2018.

                                          History of Claim

       This is Mr. Frizzell's second expedited hearing. After the first hearing, the Court
ordered Tin Roof to authorize surgery but denied his request for temporary partial
disability benefits because he did not introduce proof of restrictions. For this hearing,
Mr. Frizzell filed additional medical evidence along with the transcript from the first
hearing.

        To briefly recap, Mr. Frizzell worked as security manager for Tin Roof, a bar in
1
  The Court issued a docketing notice on October 4 identifying all items to be reviewed. Both parties
represented to the Court that they did not intend to submit objections to the proposed documents for
consideration or additional position statements. Based on that representation, the Court issues this order
before the docketing notice deadline for filing additional information.
downtown Nashville. On October 28, 2017, while checking IDs at the door, he became
involved in an altercation with several customers, injuring his head, shoulders and neck.
Tin Roof did not offer any evidence or argument contesting the work-relatedness of the
incident and Mr. Frizzell's resulting injuries.

        Initially a nurse practitioner issued a statement that Mr. Frizzell should remain off
work until further notice. Tin Roof began making disability payments. Mr. Frizzell
testified that, at some point in early or mid-December, he received restrictions from a
neurologist. Neither party offered proof of the extent of these restrictions at the first
expedited hearing or this hearing. Tin Roof offered light-duty work checking patrons'
IDs before they are allowed into the venue. Mr. Frizzell declined the offer. Tin Roof
stopped paying temporary disability benefits on December 21. The parties disagreed
over whether Mr. Frizzell acted reasonably in declining the light-duty. Testimony
revolved around the duties of ID checkers.

        Mr. Frizzell conceded he did not attempt to return to work checking IDs. He
agreed on cross-examination that a fear of '"what might happen" was his basis, explaining
that he was working the door when he became injured. Ex. 24 at 59. Mr. Frizzell stated
that fights, and/or a customer becoming belligerent are common: '"[I]t happens regularly,
consistently that those physical altercations are happening with any number of staff." !d.

       According to Mr. Frizzell, when working the door:

       [B]asically you need somebody up there who, you know, has the size and
       the strength to be able to stop somebody from physically entering the
       premises[.] . . . [T]hey could be 5 foot 2, you know, little old lady ... [or]
       ... a 6 foot 6, you know, football player that, you know, wants to come in
       and, you know, be rowdy[.] . . . You have to be able to, you know, stop
       them from entering the premises, you know, whatever those physical
       requirements[.]

!d. at 34.

        He further stated that it was '"not uncommon" for persons in line to "become
confrontational with the door guy." !d. at 36. Mr. Frizzell estimated that on a weekend,
the door staff turns away twenty-five persons, and on an average weeknight perhaps five.
He agreed with his counsel's characterization that ID checkers are '"the front line." !d. at
38. Typically the door work is a '"two-man contingent." !d. at 65. When two persons are
not working the door, Mr. Frizzell conceded that he could call for help but said help
might not arrive right away. On redirect, he said that he felt "completely" hindered in his
ability to protect himself if a physical altercation were to occur, explaining: "I'm unable
to lift my right arm to protect, you know, basically that entire right side. I have limited
head movement, you know, basically to avoid, you know, an attack or stop an attack."

                                             2
!d. at 72.

        Tin Roof offered contrary testimony from its co-general managers.

        Kristen Washington testified that the door position is not physically demanding
and that other Tin Roof employees worked light-duty checking IDs. Ms. Washington
explained: "You can just basically sit in front of the door and just check IDs. There's
another door person with you that checks in and out the line. So if anything were to
happen people could still go to them and be like, what's going on, you know." !d. at 82.
She said the job does not involve active participation in breaking up fights. She
acknowledged that sometimes the door person works solo but said they have radios to
call for help when needed.

        Similarly, Ryan Van Rensburge testified that the door job does not require heavy
lifting or breaking up fights. He acknowledged that Monday through Wednesday, an ID
checker works alone and that it is not unusual for would-be patrons to be drunk,
disorderly and belligerent. However, Mr. Van Rensburge said help would be available if
a fight or altercation ensued; ID checkers wear earpieces connected to radios to call for
assistance.

         After the December offer of light-duty, Mr. Frizzell started seeing Dr. Juris
Shibyama for authorized treatment. On January 25, 2018, Dr. Shibyama restricted him to
a "sitting job only" with no overhead work, no outstretched use of arm or outstretched
lifting; no squatting, kneeling, climbing, stooping, bending or twisting. He further wrote,
"Cannot be in any situation where an altercation may take place, basically can do desk
paperwork only." Mr. Frizzell returned to Dr. Shibyama on February 20. The WorkLink
Physician Report contains the same restrictions except for avoiding situations where an
altercation might occur. That restriction does not appear in any other medical record.

       Mr. Frizzell sought temporary partial disability benefits from December 21 until
the present. Tin Roof argued he did not act reasonably in declining its light-duty position
checking IDs. 2 The parties agreed his weekly compensation rate is $4 73 .1 7.

                          Findings of Fact and Conclusions of Law

       Mr. Frizzell must present sufficient evidence that he is likely to prevail at a
hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(l) (2018); McCord v.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9

2
  Tin Roof additionally argued that Mr. Frizzell's April 2018 discharge from pain management and an
inability to recall the reason for his discharge at the expedited hearing diminish his credibility. It
submitted records showing that drug-testing revealed substances other than those the physician
prescribed. The Court sees little connection between the December events and the pain-management
incident and rejects this argument.

                                                  3
(Mar. 27, 2015).

       Mr. Frizzell requested temporary partial disability benefits. Temporary partial
disability refers to the time, if any, during which the injured employee is able to resume
some gainful employment but has not reached maximum recovery. Frye v. Vincent
Printing Co., 2016 TN Wrk. Comp. App. Bd. LEXIS 34, at *15-16 (Aug. 2, 2016).
Temporary restrictions assigned by physicians during an injured worker's medical
treatment do not establish an entitlement to continued temporary disability benefits if the
employee is able to work without loss of income. !d. at* 16.

       The analysis of whether an employee is entitled to temporary partial disability
benefits when offered light-duty work depends on the reasonableness of the employer's
attempt to return the employee to work and the reasonableness of the employee in
declining the offer. !d. Moreover, "an employee's subjective belief that [he] will be
unable to perform the assigned job duties, standing alone, is not a reasonable basis upon
which to award disability benefits." !d. at * 18. Ultimately, "[t]he resolution of what is
reasonable must rest upon the facts of each case and be determined thereby." !d.

        As an initial matter, the Court found no proof of restrictions at the first expedited
hearing. Afterward when supplementing the record, the first proof from a medical doctor
of Mr. Frizzell's restrictions is the January 25, 2018 record from Dr. Shibyama. Before
that, the Court only has Mr. Frizzell's testimony that a physician assigned light-duty
restrictions in December. Without office notes to document those restrictions, the Court
cannot award temporary partial disability benefits for the period before January 25.

       Notably, the January 25 restrictions explicitly state that Mr. Frizzell must avoid
altercations. Without explanation, however, notes from the next visit on February 20 do
not mention that particular restriction. The Court cannot speculate as to Dr. Shibyama's
reasoning for this. The Court finds that the other restrictions assigned would not be
violated solely by checking IDs at the door. However, the Court finds that checking IDs
at the door involves more than simply verifying the identification. The task also comes
with the reasonable expectation of physical exertion that would violate the restrictions.

         Turning now to reasonableness of the actions of both parties, the Court finds it
reasonable that Mr. Frizzell would be fearful to some degree to return to checking IDs-
the very task he was performing when he suffered a fairly significant injury. He further
testified that he did not feel able to adequately defend himself if a fight were to start. Mr.
Frizzell offered compelling insight into the potential hazards of turning away would-be
patrons at the door who might be drunk, disorderly or belligerent. The parties did not
dispute that on weekdays, when checking IDs, Mr. Frizzell might be left alone at the
door.



                                              4
       Ms. Washington and Mr. Van Rensburge testified that help would be available in
the event that someone at the door should become violent. Specifically, Mr. Van
Rensburge stated that door personnel wear ear pieces connected to radios when they need
help. Mr. Frizzell never addressed this fact but merely said that help was not always
readily available when needed. Further, Ms. Washington testified that others with light-
duty restrictions performed the same job without any problems, but she provided no
specifics.

       From January 25 through February 20, Dr. Shibyama specifically restricted Mr.
Frizzell only to desk work and to avoid a situation where an altercation might take place.
Working the door and checking IDs is a place where an altercation might occur. The
Court finds that Tin Roofs December light-duty offer did not accommodate Mr.
Frizzell's restrictions in that regard. For unexplained reasons, that same restriction does
not appear in the February 20 note. However, all of the other restrictions continued. The
Court does not have to speculate to conclude that, should an altercation occur, the
remaining restrictions would likely be violated as well. Since the Court finds that a
reasonable expectation of significant physical exertion exists in the ID-checking position,
the only conclusion possible is that the light-duty offer did not accommodate Mr.
Frizzell's restrictions after February 20 as well.

        The Court holds Mr. Frizzell is likely to prevail on a hearing on the merits that he
is entitled to temporary disability benefits from January 25 to August 13, 2018, the date
of the first expedited hearing order. 3 This is 200 days times the compensation rate of
$473.17 per week or $67.59 daily, totaling $13,519.14.

IT IS, THEREFORE, ORDERED as follows:

    1. Mr. Frizzell's request for temporary partial disability benefits is granted in the
       lump-sum amount of$13,519.14.

    2. This case is set for a Scheduling Hearing on December 17, 2018, at 9:15 a.m.
       Central Time. The parties must call 615-532-9552 or toll-free at 866-943-0025
       to participate in the Hearing. Failure to call may result in a determination of the
       issues without the parties' participation.

    3. Unless interlocutory appeal of the expedited hearing order is filed, compliance
       with this Order must occur no later than seven business days from the date of entry
       of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
       The Insurer or Self-Insured Employer must submit confirmation of compliance

3
  Following the first expedited hearing, the Court ordered Tin Roof to authorize surgery. It did not
appeal. On this record, the Court does not know when or if surgery has occurred and how it would alter
the restrictions. Therefore, the Court limits its order to the above timeframe.

                                                  5
      with this Order to the Bureau by email to W           mpliance.Pr gram@tn.go no
      later than the seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a penalty
      assessment for . non-compliance. For questions regarding compliance, please
      contact the Workers' Compensation Compliance Unit vta email at
      WCCompliance.Program@tn.gov.

      ENTERED October 11, 2018.




                                 Court of Workers' Compensa ·



                                     APPENDIX

Documents considered:
   1. Petition for Benefit Determination
  2. Subpoenas-medical providers (no return on service)
  3. Employee's pre-mediation position statement
  4. Wage statement
   5. C-42 Choice of Physician form (undated, no selection or signature)
  6. Dispute Certification Notice
  7. Request for Scheduling Hearing
   8. Notice of Scheduling Hearing
  9. Order
   10. Request for Expedited Hearing
   11. Affidavit of Anthony Frizzell
   12. Notice of Expedited Hearing
   13. Employer's Witness and Exhibit List
   14. Employer's Response to Request for Expedited Hearing
   15. Affidavit of Kristin Washington
   16.Affidavit of Ryan Janse Van Rensburge
   17. Medical records (Employer)
       a) TOA,July 11,2018
       b) Causation letter, July 12, 2018
   18. Text messages
   19. Expedited Hearing Order
  20. Notice of Scheduling Hearing
  21. Surgery authorization

                                           6
   22. Request for Expedited Hearing (Decision on the Record)
   23. Medical records (Employee)
       a) Vanderbilt Health, off-work slip, November 8, 2017
       b) TOA, January 25, 2018, February 20, 2018, September 10, 2018
   24. Transcript, August 9, 2018
   25.Employee's Brief for Request for Expedited Hearing
   26. Employer's Response to Second Request for Expedited Hearing
   27. Medical records (Employer)
       a) Molecular Testing Labs, March 7, 2018
       b) TOA, April 4, 2018



                             CERTIFICATE OF SERVICE

        I certify that a copy of the Expedited Hearing Order was sent to these recipients by
the following methods of service on October 11,2018.

Name                       Certified   First       Email   Service sent to:
                            Mail       Class
                                       Mail
 Cole Rogers,                                        X     crogers@rogerslawtn .com
 Employee's attorney
 Connor Sestak,                                      X     csestak@morganakins.com;
 Employer' s attorney                                      plunnv@morganakins.com




                                               7
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082